         Case 4:19-cv-01120-ACA Document 70 Filed 07/12/21 Page 1 of 9                           FILED
                                                                                         2021 Jul-12 PM 05:25
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION


          JOSHUA OTWELL
      and DANNA LEE OTWELL,
                                                         Case No. 4:19-cv-01120-ACA
                    Plaintiffs,

                     vs.

    HOME POINT FINANCIAL CORP.,

                   Defendant.




         DANNA LEE OTWELL’S RESPONSE IN OPPOSITION TO
          DEFENDANT’S BRIEF ON RESPA STANDING (Doc. 62).

       Defendant’s argument overlooks the controlling document -- the mortgage in

this case. In the mortgage, Defendant1 defines Danna Lee Otwell as a “borrower”

so there is no need to delve into Congressional intent or any other complex means

of figuring out what the word “borrower” means.

       It means “Danna Lee Otwell.”




1
  The mortgage was actually created by “Southpoint Bank” but Defendant claims to have bought
the loan/mortgage and so it is treated as if Defendant drafted the mortgage document.
         Case 4:19-cv-01120-ACA Document 70 Filed 07/12/21 Page 2 of 9




       And, even if Defendant was right that Plaintiff Danna Lee Otwell lacks

standing2, the proper course of action would be to remand her RESPA claim to

Alabama state court from where it was removed (Doc. 1 Notice of Removal).

    The statute at issue -- Real Estate Settlement Procedures Act (RESPA) --
                       does not define the word “borrower”
         but the Mortgage defines Danna Lee Otwell as a “Borrower.”

       While we could look to dictionaries, attempt to divine congressional intent

or talk about whether this statute should be construed liberally, etc., the simple way

to answer the question of “Is Danna Lee Otwell a borrower?” is simply to look at

the mortgage.

       This approach is both logical and consistent with long standing Alabama law

governing the interpretation of contracts. One court stated the principle this way:

            The cardinal principle in the interpretation of any contract is that
            the intention of the parties should control. 43 Am.Jur.2d, § 260
            at 318; Alabama Farm Bureau Mutual Casualty Insurance
            Company v. Goodman, 279 Ala. 538, 188 So.2d 268 (1966). In
            ascertaining the intent of the parties, the terms used are to be
            taken in their plain, ordinary and popular sense if they are clear
            and unambiguous and have not acquired a technical meaning. 43
            Am.Jur.2d, § 265 at 324; Franklin Life Ins. Co. v. Lewis, 36 Ala.
            App. 313, 55 So.2d 518 (1951); Universal Underwriters Ins. Co.
            v. Marriott, 286 Ala. 231, 238 So.2d 730 (1970); Alabama Farm
            Bureau Mutual Cas. Ins. Co. v. Goodman, supra. If doubt arises
            as to the meaning of the terms used, then they will be

2
 Doc. 62 is entitled “HOME POINT FINANCIAL’S BRIEF REGARDING RESPA
STANDING” and starts off, “COMES NOW, Home Point Financial Corporation (“Home
Point”), and files this Brief Regarding Plaintiff Danna Lee Otwell’s standing to bring any
claims under the Real Estate Settlement Procedures Act, 12 U.S.C. 2601...” (Emphasis added).
         Case 4:19-cv-01120-ACA Document 70 Filed 07/12/21 Page 3 of 9




            interpreted against the party who has drawn the contract. 43
            Am.Jur.2d, § 271 at 329; Trans-Continental Mutual Insurance
            Company, Inc. v. Harrison, 262 Ala. 373, 78 So.2d 917 (1955);
            State Farm Mutual Automobile Insurance Co. McInnish, 284 Ala.
            492, 226 So.2d 149 (1969).

United States Fidelity & Guaranty Corp. v. Elba Wood Products, Inc., 337 So. 2d

1305, 1307-08 (Ala. 1976)(emphasis added).

       For the purposes of determining the intent of the parties, the January 28,

2015, mortgage3 is the key document as it controls everything related to the

foreclosure of the property.

       The mortgage uses the word “borrower” dozens and dozens of times.

       So who is the “borrower” under the very terms of the subject mortgage?

       Page 8 of the mortgage makes this very clear:

              BY SIGNING BELOW, Borrower accepts and agrees to
              the terms contained in pages 1 through 9 of this Security
              Instrument and in any rider(s) executed by Borrower and
              recorded with it.

       The first signature is: “Joshua Blake Otwell” and he is listed as “Borrower.”

       The second signature is “Danna Lee Otwell” and she is also listed as

“Borrower.”

       So we know that when the mortgage says, “Borrower” it is actually referring

to Danna Lee Otwell (as well as Joshua Blake Otwell).

       But does the mortgage contemplate RESPA at all?
3
 This document is attached and is pulled from Doc. 26-3 which is Defendant’s exhibit related to
summary judgment.
        Case 4:19-cv-01120-ACA Document 70 Filed 07/12/21 Page 4 of 9




      Yes it does.

      For example, on Page 2 (section 2), the mortgage references RESPA in the

context of escrow and payments. This is continued on page 3. We find “borrower”

and RESPA in the same sentences.

        What do the case decisions say about “borrower” and RESPA?

      This year the Eleventh Circuit, in an unpublished decision, specifically

stated the issue was not being addressed but did reference the Keen decision relied

upon by Defendant. This is in footnote 3 on the last page:

            Because Caldwell was not personally obligated under the
            loan, he likely was not a "borrower" under the Act. See
            12 U.S.C § 2605(f) ("Whoever fails to comply with . . .
            this section shall be liable to the borrower for . . . any
            actual damages to the borrower . . . ." (emphasis added));
            see also Keen v. Helson, 930 F.3d 799 (6th Cir. 2019)
            (holding that "a 'borrower ' under [section] 2605(f) is
            someone who is personally obligated under a 'federally
            related mortgage loan.'"). But because he failed to allege
            a causal link between the alleged violation of the Act and
            his actual damages, we don't have to decide the
            "borrower" issue. --------

Caldwell v. Nationstar Mortg., No. 20-12984, at *10 n.3 (11th Cir. Mar. 31, 2021)

(Emphasis added).

      There is also an earlier Eleventh Circuit unpublished opinion in Johnson v.

Ocwen Loan Servicing, 374 F. App'x 868, 874 (11th Cir. 2010) which stated,

            Johnson's amended complaint fails to establish Article
            III standing, because Johnson was not a borrower or
            otherwise obligated on the Ocwen loan and, therefore,
         Case 4:19-cv-01120-ACA Document 70 Filed 07/12/21 Page 5 of 9




           did not suffer an injury-in-fact. See Bennett, 520 U.S.
           at 162, 117 S.Ct. at 1161; Stalley ex rel. U.S. v. Orlando
           Regional Healthcare Sys., Inc., 524 F.3d 1229, 1232
           (11th Cir. 2008) (explaining that plaintiffs complaint
           must allege, inter alia, "an injury in fact — a harm
           suffered by the plaintiff that is concrete and actual or
           imminent," to establish Article III standing 4).
(Emphasis added).

       Keen v Helson, 930 F.3d 799 (6th Cir. 2019) does hold that a “borrower”

must be obligated on the note but there is no discussion of the very document that

creates the RESPA obligation -- the mortgage.

       Keen addresses contemporary dictionary meanings, Black’s Law Dictionary,

and the statute itself. 930 F.3d at 802-804.

       Keen then addresses the consumer’s arguments: liberal construction canon,

regulations, and policy. 930 F.3d at 804-806.

       But nowhere does Keen, a non binding 6th Circuit decision, discuss when

the mortgage defines the spouse as a “borrower” and requires the spouse to sign as

the borrower -- the very word at issue in RESPA.

       In Nelkenbaum v. Caliber Home Loans, Inc., 18-CV-01848, at *7 (E.D.N.Y.

Mar. 26, 2019), the court ruled:

               Further, Malky was named the "borrower" under the
               HAMP Modification Agreement and the Mortgage,
               which was one of two "Loan Documents" subject to the

4
 Keen does state this issue is not actually a standing issue but a merits issue. Even with this,
Defendant has argued this is a standing issue and the only Eleventh Circuit case (unpublished
Johnson v Ocwen) to rule on this issue does use the idea of standing from Article III.
        Case 4:19-cv-01120-ACA Document 70 Filed 07/12/21 Page 6 of 9




             Modification Agreement. Accordingly, Malky is a
             "borrower" within the meaning of RESPA and Caliber's
             motion to dismiss her claim is denied.

Finally, here is a succinct discussion of this issue:

             The Real Estate Settlement Procedures Act was enacted
             to "provide consumers with greater information and
             protect them from certain abusive practices." First Fed.
             Sav. & Loan Ass'n v. Greenwald, 591 F.2d 417, 420 n.5
             (1st Cir. 1979) (citing 12 U.S.C. §§ 2601 (2018)).
             Enacted pursuant to RESPA, 12 C.F.R 1024.41 - i.e.,
             "Regulation X" - provides home-loan borrowers with
             various protections, see, e.g., 12 C.F.R. § 1024.41(b)(1),
             some of which Plaintiff accuses Chase of violating, (see
             Compl. ¶¶ 78, 84-85, 88-90, 131).

             Chase argues its relationship to Plaintiff is not covered
             by Regulation X because she was not a party to the
             note. Plaintiff was, however, named as a "Borrower"
             in the mortgage and subject to the covenants therein.
             (See Objection 18; Compl., Ex. 17, 1-5, 15, ECF No.
             1-17.) She can thus sue under Regulation X. 12 C.F.R.
             § 1024.41(a) ("A borrower may enforce the provisions of
             [Regulation X] pursuant to section 6(f) of RESPA."); see
             also Frank v. J.P. Morgan Chase Bank, N.A., No.
             15-cv-5811-LB, 2016 WL 3055901, at *4 (N.D. Cal.
             May 31, 2016) (finding Deed of Trust referring to
             plaintiff as "borrower" sufficient for RESPA to apply,
             though she did not sign promissory note).

Abbatematteo v. Fed. Hous. Fin. Agency, C.A. No. 17-331 WES, at *11-12 (D.R.I.

July 17, 2018) (Emphasis added).
        Case 4:19-cv-01120-ACA Document 70 Filed 07/12/21 Page 7 of 9




         If there is no standing, then Danna Lee Otwell’s RESPA claim
                          must be remanded to state court


      If Defendant is right that Danna Lee Otwell lacks standing, then this

Honorable Court lacks subject matter jurisdiction over her claim and it must be

remanded to state court:

             We also take note, as did the First Circuit, of "the literal
             words of § 1447(c), which, on their face, give . . . no
             discretion to dismiss, rather than remand , an action."
             Id., at 1054. The statute declares that, where subject
             matter jurisdiction is lacking, the removed case "shall be
             remanded." 28 U.S.C. § 1447(c) (emphasis added). We
             therefore reverse the decision of the Court of Appeals
             and remand the case to the District Court with
             instructions that the case be remanded to the Civil
             District Court for the Parish of Orleans, Louisiana.

Primate Protection League v. Tulane Ed. Fund, 500 U.S. 72, 89 (1991) (Bold

emphasis added, italics in original).
       Case 4:19-cv-01120-ACA Document 70 Filed 07/12/21 Page 8 of 9




                               CONCLUSION


      Danna Lee Otwell is defined by the Defendant’s mortgage as a “borrower”

so she has standing to bring a RESPA claim. And even if Defendant is right that

she lacks standing, then the proper course of action would be to remand her

RESPA claim back to Alabama state court where it was removed from.


                                    Respectfully Submitted,

                                     /s/ John G. Watts
                                    John G. Watts (ASB-5819-t82j)
                                    M. Stan Herring (ASB-1074-n72m)
                                    Watts & Herring, LLC
                                    The Kress Building
                                    301 19th Street North
                                    Birmingham, Alabama 35203
                                    (205) 879-2447
                                    (888) 522-7167 facsimile
                                    john@wattsherring.com
                                    stan@wattsherring.com
                                    Attorneys for Plaintiffs
        Case 4:19-cv-01120-ACA Document 70 Filed 07/12/21 Page 9 of 9




                          CERTIFICATE OF SERVICE

      I hereby certify that on July 12, 2021, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to the following:



Timothy P. Pittman
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, Alabama 35801
tpittman@rlselaw.com

Bret J. Chaness
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
bchaness@rlselaw.com

Attorneys for Defendant


                                             /s/ John G. Watts
                                             OF COUNSEL
